DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12, 16-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher et al. (USPN 2018/0003966 A1) in view of Aruga (USPN 2013/0194554 A1).

As to claim 1, Kilcher teaches an apparatus comprising: circuitry configured to:
control a transmissivity of a transparent screen (see at least claim 1 and [0014]-[0015], [0023]-[0024] “a transparent projection surface”) and a brightness of an image (see at least [0037], [0049], [0084]-[0086]: “determine a brightness level (e.g., luminous intensity) of one or more projected light beams (e.g., projected light 140) for generating the virtual image. In general, the image brightness level may be determined to ensure that a distinct, quality virtual image is visible to the user” (i.e. maintain image brightness for the user as ambient light levels fluctuate)) projected on the transparent screen (see at least claim 1 and [0084]-[0086]), based on characteristics of an environment proximate to the transparent screen (see at least [0035- 0056], [0082] (i.e. ambient light, etc.));
acquire environment information associated with the environment (see at least [0035- 0056], [0082] (i.e. acquire information associated with ambient light, etc.);
identify a position of the transparent screen having a reflection or luminance greater than a predetermined threshold based on the acquired environment information (see at least fig. 1, [0036] “the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness of the ambient light 120 and/or the ambient light 122, 124 being above a threshold level based on the brightness information. In another instance, a level of transmissivity of the projection surface 105 may be based on the brightness information (i.e., the brighter the ambient light 120 and/or the ambient light 122, 124 the lower the transmissivity level of a modified-transmissivity zone 170 and vice versa). In a further instance, the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness differential of one or more areas of the projection surface 105 being above a threshold level based on the brightness differential information.”; [0045] “Illustrative and non-limiting examples of factors may include the brightness of the external ambient light 120 and/or internal ambient light 122, the brightness differential (e.g., non-uniform brightness) of the external ambient light 120 and/or internal ambient light 122, user-specified settings, and aspects of the virtual image 155, such as the brightness and/or the colors of the virtual image 155. For example, the device 102 may generate a modified-transmissivity zone 170 responsive to the brightness of the external ambient light 120 and/or internal ambient light 122 being above a threshold amount. In another example, the device 102 may generate a modified-transmissivity zone 170 to compensate for a non-uniform brightness environment by reducing the transmissivity of areas of the projection surface 105 exposed to higher intensity ambient light 120. For instance, the control application may determine a brightness differential of areas of the projection surface 105 based on the brightness information and may generate one or more modified-transmissivity zones 170 in areas where the brightness differential is above a threshold value. For example, light having a first luminous intensity may be incident on a first area of the projection surface 105 (e.g., direct sunlight) and light having a second luminous intensity that is less than the first luminous intensity (e.g., indirect sunlight or light from a shaded object) may be incident on a second area of the projection surface. The device 102 may be configured to generate a modified-transmissivity zone 170 on the first area in order to reduce the transmissivity of (e.g., “dim” or “darken”) the first area. Accordingly, the device 102 may operate to provide uniform or substantially uniform brightness to a user.”; and 
control projection of the projected image on the transparent screen so that the projected image is modified on the identified position (see at least figs. 1-2 and [0048] “the zone information may include, without limitation, location, size, duration, transmissivity level, color, stimulus, stimulus source, virtual image overlap (e.g., amount modified-transmissivity zone should extend beyond virtual image), projection surface for transmissivity zone (e.g., for multi-projection surface device), zone active/inactive information (e.g., a trigger indicating whether a specified modified-transmissivity zone should be generated), and/or the like. The control application (or transmissivity application or module) may use the zone information to control the generation of the modified-transmissivity zone 170. For instance, the zone information may specify that a modified-transmissivity zone 170 should be generated at location X, Y on the projection surface 105 having a size Z, for a duration of 30 seconds (or while a virtual image is being generated), and the modified-transmissivity zone 170 should reduce the transmissivity of the projection surface 105 by 20% (or provide a target luminous intensity of the ambient light 124). In another instance, the zone information may provide data and/or instructions that a modified-transmissivity zone 170 should not be generated in a certain area of the projection surface 105”).

Kilcher does not teach an apparatus comprising: circuitry configured to: control projection of the projected image on the transparent screen so that the projected image is not projected on the identified position.

Aruga teaches an apparatus comprising: circuitry configured to: control projection of a projected image on a transparent screen so that the projected image is not projected on an identified position (see at least figs. 3A, 3B, 4, 6 and Abstract “projecting the image light in an area other than the avoidance area” and [0046] “The obstacle detector 123 (object detection unit) detects in the avoidance projection an obstacle contained in the captured image captured under the control of the imaging operation controller 122. Specifically, the position of the obstacle in the captured image is detected. An obstacle used herein is a person or an object that is located between the screen SC and the projector 100 and blocks the projection. In detail, an obstacle refers to what blocks or attenuates the light projected from the projector 100 toward the screen SC in such a way that an original image focused on the screen SC changes. Even a transparent object that reflects or refracts image light projected from the projector 100 in such away that an image focused on the screen SC changes is an obstacle. The obstacle detector 123 detects an obstacle located in front of the screen SC by comparing a projected image contained in captured image data acquired by the imager 180 with an image being projected under the control of the projection controller 121.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to not project an image on an identified position as taught by Aruga with Kilcher in order to allow a person to satisfactorily view an image projected on a projection surface without loss of information (see Aruga at least [0007]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 19, Kilcher teaches a method comprising:
controlling a transmissivity of a transparent screen (see at least claim 1 and [0014]- [0015], [0023]-[0024] “a transparent projection surface”) and a brightness of an image (see at least [0037], [0049], [0084]-[0086]: “determine a brightness level (e.g., luminous intensity) of one or more projected light beams (e.g., projected light 140) for generating the virtual image. In general, the image brightness level may be determined to ensure that a distinct, quality virtual image is visible to the user” (i.e. maintain image brightness for the user as ambient light levels fluctuate)) projected on the transparent screen (see at least claim 1 and [0084]-[0086]), based on characteristics of an environment proximate to the transparent screen (see at least [0035- 0056], [0082] (i.e. ambient light, etc.)});
acquiring environment information associated with the environment (see at least [0035- 0056], [0082] (i.e. acquire information associated with ambient light, etc.);
identifying a position of the transparent screen having a reflection or luminance greater than a predetermined threshold based on the acquired environment information (see at least fig. 1, [0036] “the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness of the ambient light 120 and/or the ambient light 122, 124 being above a threshold level based on the brightness information. In another instance, a level of transmissivity of the projection surface 105 may be based on the brightness information (i.e., the brighter the ambient light 120 and/or the ambient light 122, 124 the lower the transmissivity level of a modified-transmissivity zone 170 and vice versa). In a further instance, the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness differential of one or more areas of the projection surface 105 being above a threshold level based on the brightness differential information.”; [0045] “Illustrative and non-limiting examples of factors may include the brightness of the external ambient light 120 and/or internal ambient light 122, the brightness differential (e.g., non-uniform brightness) of the external ambient light 120 and/or internal ambient light 122, user-specified settings, and aspects of the virtual image 155, such as the brightness and/or the colors of the virtual image 155. For example, the device 102 may generate a modified-transmissivity zone 170 responsive to the brightness of the external ambient light 120 and/or internal ambient light 122 being above a threshold amount. In another example, the device 102 may generate a modified-transmissivity zone 170 to compensate for a non-uniform brightness environment by reducing the transmissivity of areas of the projection surface 105 exposed to higher intensity ambient light 120. For instance, the control application may determine a brightness differential of areas of the projection surface 105 based on the brightness information and may generate one or more modified-transmissivity zones 170 in areas where the brightness differential is above a threshold value. For example, light having a first luminous intensity may be incident on a first area of the projection surface 105 (e.g., direct sunlight) and light having a second luminous intensity that is less than the first luminous intensity (e.g., indirect sunlight or light from a shaded object) may be incident on a second area of the projection surface. The device 102 may be configured to generate a modified-transmissivity zone 170 on the first area in order to reduce the transmissivity of (e.g., “dim” or “darken”) the first area. Accordingly, the device 102 may operate to provide uniform or substantially uniform brightness to a user.”; and 
controlling projection of the projected image on the transparent screen so that the projected image is modified on the identified position (see at least figs. 1-2 and [0048] “the zone information may include, without limitation, location, size, duration, transmissivity level, color, stimulus, stimulus source, virtual image overlap (e.g., amount modified-transmissivity zone should extend beyond virtual image), projection surface for transmissivity zone (e.g., for multi-projection surface device), zone active/inactive information (e.g., a trigger indicating whether a specified modified-transmissivity zone should be generated), and/or the like. The control application (or transmissivity application or module) may use the zone information to control the generation of the modified-transmissivity zone 170. For instance, the zone information may specify that a modified-transmissivity zone 170 should be generated at location X, Y on the projection surface 105 having a size Z, for a duration of 30 seconds (or while a virtual image is being generated), and the modified-transmissivity zone 170 should reduce the transmissivity of the projection surface 105 by 20% (or provide a target luminous intensity of the ambient light 124). In another instance, the zone information may provide data and/or instructions that a modified-transmissivity zone 170 should not be generated in a certain area of the projection surface 105”).

Kilcher does not teach a method comprising: circuitry configured to: control projection of the projected image on the transparent screen so that the projected image is not projected on the identified position.

Aruga teaches a method comprising: circuitry configured to: control projection of a projected image on a transparent screen so that the projected image is not projected on an identified position (see at least figs. 3A, 3B, 4, 6 and Abstract “projecting the image light in an area other than the avoidance area” and [0046] “The obstacle detector 123 (object detection unit) detects in the avoidance projection an obstacle contained in the captured image captured under the control of the imaging operation controller 122. Specifically, the position of the obstacle in the captured image is detected. An obstacle used herein is a person or an object that is located between the screen SC and the projector 100 and blocks the projection. In detail, an obstacle refers to what blocks or attenuates the light projected from the projector 100 toward the screen SC in such a way that an original image focused on the screen SC changes. Even a transparent object that reflects or refracts image light projected from the projector 100 in such away that an image focused on the screen SC changes is an obstacle. The obstacle detector 123 detects an obstacle located in front of the screen SC by comparing a projected image contained in captured image data acquired by the imager 180 with an image being projected under the control of the projection controller 121.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to not project an image on an identified position as taught by Aruga with Kilcher in order to allow a person to satisfactorily view an image projected on a projection surface without loss of information (see Aruga at least [0007]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 20, Kilcher teaches a non-transitory computer-readable medium having embodied thereon a program (see at least [0088]-[0089]), which when executed by a computer causes the computer to execute a method (see at least [0088]-[0090]), the method comprising:
controlling a transmissivity of a transparent screen (see at least claim 1 and [0014]- [0015], [0023]-[0024] “a transparent projection surface”) and a brightness of an image (see at least [0037], [0049], [0084]-[0086]: “determine a brightness level (e.g., luminous intensity) of one or more projected light beams (e.g., projected light 140) for generating the virtual image. In general, the image brightness level may be determined to ensure that a distinct, quality virtual image is visible to the user” (i.e. maintain image brightness for the user as ambient light levels fluctuate)) projected on the transparent screen (see at least claim 1 and [0084]-[0086]), based on characteristics of an environment proximate to the transparent screen (see at least [0035- 0056], [0082] (i.e. ambient light, etc.)});
acquiring environment information associated with the environment (see at least [0035- 0056], [0082] (i.e. acquire information associated with ambient light, etc.);
identifying a position of the transparent screen having a reflection or luminance greater than a predetermined threshold based on the acquired environment information (see at least fig. 1, [0036] “the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness of the ambient light 120 and/or the ambient light 122, 124 being above a threshold level based on the brightness information. In another instance, a level of transmissivity of the projection surface 105 may be based on the brightness information (i.e., the brighter the ambient light 120 and/or the ambient light 122, 124 the lower the transmissivity level of a modified-transmissivity zone 170 and vice versa). In a further instance, the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness differential of one or more areas of the projection surface 105 being above a threshold level based on the brightness differential information.”; [0045] “Illustrative and non-limiting examples of factors may include the brightness of the external ambient light 120 and/or internal ambient light 122, the brightness differential (e.g., non-uniform brightness) of the external ambient light 120 and/or internal ambient light 122, user-specified settings, and aspects of the virtual image 155, such as the brightness and/or the colors of the virtual image 155. For example, the device 102 may generate a modified-transmissivity zone 170 responsive to the brightness of the external ambient light 120 and/or internal ambient light 122 being above a threshold amount. In another example, the device 102 may generate a modified-transmissivity zone 170 to compensate for a non-uniform brightness environment by reducing the transmissivity of areas of the projection surface 105 exposed to higher intensity ambient light 120. For instance, the control application may determine a brightness differential of areas of the projection surface 105 based on the brightness information and may generate one or more modified-transmissivity zones 170 in areas where the brightness differential is above a threshold value. For example, light having a first luminous intensity may be incident on a first area of the projection surface 105 (e.g., direct sunlight) and light having a second luminous intensity that is less than the first luminous intensity (e.g., indirect sunlight or light from a shaded object) may be incident on a second area of the projection surface. The device 102 may be configured to generate a modified-transmissivity zone 170 on the first area in order to reduce the transmissivity of (e.g., “dim” or “darken”) the first area. Accordingly, the device 102 may operate to provide uniform or substantially uniform brightness to a user.”; and 
controlling projection of the projected image on the transparent screen so that the projected image is modified on the identified position (see at least figs. 1-2 and [0048] “the zone information may include, without limitation, location, size, duration, transmissivity level, color, stimulus, stimulus source, virtual image overlap (e.g., amount modified-transmissivity zone should extend beyond virtual image), projection surface for transmissivity zone (e.g., for multi-projection surface device), zone active/inactive information (e.g., a trigger indicating whether a specified modified-transmissivity zone should be generated), and/or the like. The control application (or transmissivity application or module) may use the zone information to control the generation of the modified-transmissivity zone 170. For instance, the zone information may specify that a modified-transmissivity zone 170 should be generated at location X, Y on the projection surface 105 having a size Z, for a duration of 30 seconds (or while a virtual image is being generated), and the modified-transmissivity zone 170 should reduce the transmissivity of the projection surface 105 by 20% (or provide a target luminous intensity of the ambient light 124). In another instance, the zone information may provide data and/or instructions that a modified-transmissivity zone 170 should not be generated in a certain area of the projection surface 105”).

Kilcher does not teach a method comprising: circuitry configured to: control projection of the projected image on the transparent screen so that the projected image is not projected on the identified position.

Aruga teaches a method comprising: circuitry configured to: control projection of a projected image on a transparent screen so that the projected image is not projected on an identified position (see at least figs. 3A, 3B, 4, 6 and Abstract “projecting the image light in an area other than the avoidance area” and [0046] “The obstacle detector 123 (object detection unit) detects in the avoidance projection an obstacle contained in the captured image captured under the control of the imaging operation controller 122. Specifically, the position of the obstacle in the captured image is detected. An obstacle used herein is a person or an object that is located between the screen SC and the projector 100 and blocks the projection. In detail, an obstacle refers to what blocks or attenuates the light projected from the projector 100 toward the screen SC in such a way that an original image focused on the screen SC changes. Even a transparent object that reflects or refracts image light projected from the projector 100 in such away that an image focused on the screen SC changes is an obstacle. The obstacle detector 123 detects an obstacle located in front of the screen SC by comparing a projected image contained in captured image data acquired by the imager 180 with an image being projected under the control of the projection controller 121.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to not project an image on an identified position as taught by Aruga with Kilcher in order to allow a person to satisfactorily view an image projected on a projection surface without loss of information (see Aruga at least [0007]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Kilcher and Aruga teach the apparatus of claim 1 (see above rejection), wherein the circuitry is further configured to: control the transmissivity of the transparent screen and the brightness of the image based on the acquired environment information (see Kilcher at least claim 1 and [0014]-[0015], [0023]-[0024], [0035]-[0056], [0082], [0084]-[0086]).

As to claim 3, the combination of Kilcher and Aruga teach the apparatus of claim 1 (see above rejection), wherein the circuitry is further configured to: control the brightness of the projected image by controlling pixel information of the projected image (see Kilcher at least [0015] “The projection system may scan light corresponding to pixels of a virtual image onto a projection zone on the internal side of the projection surface.”; [0037], [0049], [0084]-[0086]: “determine a brightness level (e.g., luminous intensity) of one or more projected light beams (e.g., projected light 140) for generating the virtual image. In general, the image brightness level may be determined to ensure that a distinct, quality virtual image is visible to the user”).

As to claim 4, the combination of Kilcher and Aruga teach the apparatus of claim 2 (see above rejection), wherein the environment information includes a numerical value of an illuminance of the environment proximate to the apparatus (see Kilcher at least [0036] “ambient light 122, 124 being above a threshold level based on the brightness information”; [0045] “ambient light 122 being above a threshold amount”; [0115], [0116], [0142], [0143], [0154], [0155], [0175], [0176], [0187], [0188]).

As to claim 7, the combination of Kilcher and Aruga teach the apparatus of claim 1 (see above rejection), wherein the circuitry is further configured to: acquire position information of a relative positional relationship between a user and the transparent screen (see Kilcher at least fig. 1, [0037] “head position tracker”, [0039], [0049], [0054], [0068], [0083] “head position information”); determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired position information (see Kilcher at least fig. 1, [0037] “head position tracker”, [0039], [0049], [0054], [0068], [0083] “head position information”); and control the transmissivity of the transparent screen, a transmissivity of a light control mirror, or the brightness of the projected image, based on the determination (see Kilcher at least fig. 1, [0038] “the light projector 135 may include a scanning mirror or panel microdisplay projector to project the light 140 onto the projection surface 105.... the light projector 135 may include a microelectromechanical system (MEMS) based scanning mirror projection system.”, [0067], [0080], [0086]).

As to claim 8, the combination of Kilcher and Aruga teach the apparatus of claim 1 (see above rejection), wherein the circuitry is further configured to: acquire motion information of a motion of a user (see Kilcher at least fig. 1 and [0037]-[0039], [0054]-[0055] - can be based on motion of eyes or head).

As to claim 9, the combination of Kilcher and Aruga teach the apparatus of claim 8 (see above rejection), wherein the circuitry is further configured to: control the transmissivity of the transparent screen, a transmissivity of a light control mirror, or the brightness of the projected image, based on the acquired motion information (see Kilcher at least fig. 1, [0014]-[0015], [0023]-[0024], [0037]-[0038] “the light projector 135 may include a scanning mirror or panel microdisplay projector to project the light 140 onto the projection surface 105.... the light projector 135 may include a microelectromechanical system (MEMS) based scanning mirror projection system.”, [0067], [0080], [0084]-[0086]).

As to claim 12, the combination of Kilcher and Aruga teach the apparatus of claim 8 (see above rejection), wherein the circuitry is further configured to: determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired motion information; and control the transmissivity of the transparent screen, a transmissivity of a light control mirror, or the brightness of the projected image, based on the determination (see Kilcher at least fig. 1, [0014]-[0015], [0023]-[0024], [0037] “head position tracker”, [0038]-[0039], [0049], [0054], [0067]-[0068], [0082]-[0086] “head position information”).

As to claim 16, the combination of Kilcher and Aruga teach the apparatus of claim 8 (see above rejection), wherein the circuitry is further configured to: determine whether a head of the user is moving sideways with respect to the transparent screen or upward/downward with respect to the transparent screen; and control the transmissivity of the transparent screen or the brightness of the projected image based on the determination (see Kilcher at least fig. 1, [0014]-[0015], [0023]-[0024], [0037] “head position tracker”, [0038]-[0039], [0049], [0054], [0067]-[0068], [0082]-[0086] “head position information”).

As to claim 17, the combination of Kilcher and Aruga teach the apparatus of claim 16 (see above rejection), wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on a determination that the head of the user is moving upward/downward; and control the brightness of the projected image to be a second level lower than the first level, based on a determination that the head of the user is moving sideways, a first level and second level based on the gaze, the second level based on gaze being at a position not corresponding to transparent screen, the first level being higher than the second (note Kilcher teaches modifying transmissivity based on user head movement including motion up/down or sideways. The motion of the head can be used to determine a modified transmissivity zone, or projection zone, and the brightness and/or transmissivity are controlled based on head motion (see Kilcher at least [0027]-[0040]). Differences in ambient light can also be used to modify image transmission features of the zone (transmissivity or brightness), and this can vary based on location of the screen that the user is focused, per head motion (see at least [0015]-[0017] and [0035]-[0055]). At least one embodiment is a scenario whereby horizontal areas of the screen versus vertical portions will require different processing for image display).

As to claim 18, the combination of Kilcher and Aruga teach the apparatus of claim 16 (see above rejection), wherein the circuitry is further configured to: control the transmissivity of the transparent screen to be a first level based on a determination that the head of the user is moving upward/downward; and control the transmissivity of the transparent screen to be a second level higher than the first level based on a determination that the head of the user is moving sideways, a first level and second level based on the gaze, the second level based on gaze being at a position not corresponding to transparent screen, the first level being higher than the second (note Kilcher teaches modifying transmissivity based on user head movement including motion up/down or sideways. The motion of the head can be used to determine a modified transmissivity zone, or projection zone, and the brightness and/or transmissivity are controlled based on head motion (see Kilcher at least [0027]-[0040]). Differences in ambient light can also be used to modify image transmission features of the zone (transmissivity or brightness), and this can vary based on location of the screen that the user is focused, per head motion (see at least [0015]-[0017] and [0035]-[0055]). At least one embodiment is a scenario whereby horizontal areas of the screen versus vertical portions will require different processing for image display).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher et al. (USPN 2018/0003966 A1) in view of Aruga (USPN 2013/0194554 A1), further in view of Yamashita (WO 2017/163291 A1—see USPN 2019/0025692 A1 for citations below).

As to claim 5, the combination of Kilcher and Aruga teach the apparatus of claim 4 (see above rejection).
Kilcher and Aruga do not directly teach wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on the illuminance being a second level; and control the brightness of the projected image to be a third level based on the illuminance being a fourth level, wherein the first level is higher than the third level and the second level is higher than the fourth level.
Yamashita teaches wherein the circuitry is further configured to: control the brightness of the projected image to be a first level (see at least fig. 1 and [0079] “a value according to the illuminance of external light 10” and fig. 9: luminance of the projector 5000 Im) based on the illuminance being a second level (see at least fig. 9: illuminance of the external light 500 Ix); and
control the brightness of the projected image to be a third level (see at least fig. 9: luminance of the projector 1500 Im) based on the illuminance being a fourth level (see at least fig. 9: illuminance of the external light 100 Ix), wherein the first level (S000 Im) is higher than the third level (1500 Im) and the second level (500 Ix) is higher than the fourth level (100 Ix).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate brightness/illuminance levels of ambient/external light levels as taught by Yamashita with Kilcher and Aruga in order to provide high contrast images even when the display surface of the transparent/projection screen receives external light (see Yamashita at least [0008]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 6, the combination of Kilcher and Aruga teach the apparatus of claim 4 (see above rejection)
Kilcher and Aruga do not directly teach wherein the circuitry is further configured to: control the transmissivity of the transparent screen to be a first level based on the illuminance being a second level; and control the transmissivity of the transparent screen to be a third level based on the illuminance being a fourth level, wherein the first level is lower than the third level and the second level is higher than the fourth level.
Yamashita teaches wherein the circuitry (see at least fig. 1 and 9) is further configured to: control the transmissivity of the transparent screen to be a first level (see at least fig. 9: 28% transmittance) based on the illuminance being a second level (see at least fig. 9: illuminance 1000Ix); and control the transmissivity of the transparent screen to be a third level (see at least fig. 9: 35% transmittance) based on the illuminance being a fourth level (see at least fig. 9: illuminance 500Ix), wherein the first level (28%) is lower than the third level (35%) and the second level (1000Ix) is higher than the fourth level (100Ix).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate brightness/illuminance levels of ambient/external light levels as taught by Yamashita with Kilcher and Aruga in order to provide high contrast images even when the display surface of the transparent/projection screen receives external light (see Yamashita at least [0008]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher et al. (USPN 2018/0003966 A1) in view of Aruga (USPN 2013/0194554 A1), further in view of Chen (CN 109236132A; all citations to English language machine translation included with this official action).

As to claim 10, the combination of Kilcher and Aruga teach the apparatus of claim 9 (see above rejection).
Kilcher and Aruga do not directly teach wherein the light control mirror can switch between a mirror state and a transparent state.
Chen teaches wherein the light control mirror can switch between a mirror state and a transparent state (see Chen, at least pages 1-4, which teaches a smart window that can have a transmissive state, and mirror (reflective) state, corresponding to a light control mirror (among other states).
Kilcher also teaches modifying display properties based on motion of a user. Modifying the applied references, such to include this smart window as a display, would have been obvious and predictable to one of ordinary skill in the art. One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

As to claim 11, the combination of Kilcher, Aruga and Chen teach the apparatus of claim 10 (see above rejection), wherein the circuitry is further configured to: determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired motion information; control the light control mirror to be in the mirror state based on a determination that the user is directly facing the transparent screen; and control the light control mirror to be in a transparent state based on a determination that the user is obliquely facing the transparent screen (see Kilcher at least fig. 1, [0014]-[0015], [0023]-[0024], [0037] “head position tracker”, [0038]-[0039], [0049], [0054], [0067]-[0068], [0082]-[0086] “head position information” - Kilcher teaches monitoring user head motion and eyes to see where the user is facing/looking at; and Chen, envisions that its technology can replace vanity mirrors, among other items (see page 1, Background technique)). Modifying the applied references, such to be in a mirror state (i.e. a vanity mirror) when facing the screen, per Chen, and transparent otherwise, per the states of Chen and mapping user movement per Kilcher, would have been obvious and predictable to one of ordinary skill in the art.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher et al. (USPN 2018/0003966 A1) in view of Aruga (USPN 2013/0194554 A1), further in view of Thorn (USPN 2008/0111833 A1).

As to claim 13, the combination of Kilcher and Aruga teach the apparatus of claim 12 (see above rejection), first and second level of transmissivity via gaze/head tracking (see Kilcher at least fig. 7 - Kilcher teaches monitoring user gaze to determine the location on a projection surface (transparent screen) that the user is looking at, and creating controlling brightness accordingly).
Kilcher and Aruga do not directly teach based on user activity/inactivity via gaze tracking.
Thorn teaches controlling brightness based on user activity/inactivity via gaze tracking (see Thorn at least claim 6, claim 26, and [0003] and [0026}, identifying regions of a screen that a user is not looking at, and then darkening those sections. This includes an embodiment whereby it is the entire screen that the user is not looking at, or the user has no gaze/focus).
Thorn teaches modified image areas or screen areas based on where a user is looking at or gaze. This can be to save energy, prolong the life of the machine, or basically adjust imaging based on user inactivity (see Thorn [0002]). Modifying the applied references, in view of Thorn, such to have a first and second level of transmissivity per Kilcher, based on user activity/inactivity, per Thorn, via gaze tracking, per both references, is all of taught, suggested, and obvious and predictable over the prior art. One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

As to claim 14, the combination of Kilcher and Aruga teach the apparatus of claim 12 (see above rejection), first and second level of transmissivity via gaze/head tracking (see Kilcher at least fig. 7 - Kilcher teaches monitoring user gaze to determine the location on a projection surface (transparent screen) that the user is looking at, and creating controlling brightness accordingly).
Kilcher and Aruga do not directly teach based on user activity/inactivity via gaze tracking.
Thorn teaches controlling brightness based on user activity/inactivity via gaze/head tracking (see Thorn at least claim 6, claim 26, and [0003] and [0026}, identifying regions of a screen that a user is not looking at, and then darkening those sections. This includes an embodiment whereby it is the entire screen that the user is not looking at, or the user has no gaze/focus).
Thorn teaches modified image areas or screen areas based on where a user is looking at or gaze. This can be to save energy, prolong the life of the machine, or basically adjust imaging based on user inactivity (see Thorn [0002]). Modifying the applied references, in view of Thorn, such to have a first and second level of transmissivity per Kilcher, based on user activity/inactivity, per Thorn, via gaze tracking, per both references, is all of taught, suggested, and obvious and predictable over the prior art. One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

As to claim 15, the combination of Kilcher and Aruga teach the apparatus of claim 12 (see above rejection), first and second level of transmissivity via gaze/head tracking (see Kilcher at least fig. 7 - Kilcher teaches monitoring user gaze to determine the location on a projection surface (transparent screen) that the user is looking at, and creating controlling brightness accordingly).
Kilcher and Aruga do not directly teach based on user activity/inactivity via gaze tracking.
Thorn teaches controlling brightness based on user activity/inactivity via gaze/head tracking (see Thorn at least claim 6, claim 26, and [0003] and [0026], identifying regions of a screen that a user is not looking at, and then darkening those sections. This includes an embodiment whereby it is the entire screen that the user is not looking at, or the user has no gaze/focus).
Thorn teaches modified image areas or screen areas based on where a user is looking at or gaze. This can be to save energy, prolong the life of the machine, or basically adjust imaging based on user inactivity (see Thorn [0002]). Modifying the applied references, in view of Thorn, such to have a first and second level of transmissivity per Kilcher, based on user activity/inactivity, per Thorn, via gaze tracking, per both references, is all of taught, suggested, and obvious and predictable over the prior art. One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, filed 9/9/22, with respect to 35 USC § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments, filed 9/9/22, with respect to 35 USC § 103  have been fully considered but they are not persuasive. 

Applicant argues that all cited references fail to teach or suggest, inter alia, “circuitry configured to ... identify a position of the transparent screen having a reflection or luminance greater than a predetermined threshold based on the acquired environment information; and control projection of the projected image on the transparent screen so that the projected image is not projected on the identified position”.

Examiner disagrees. 
Kilcher teaches circuitry configured to identify a position of the transparent screen having a reflection or luminance greater than a predetermined threshold based on the acquired environment information (see at least fig. 1, [0036] “the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness of the ambient light 120 and/or the ambient light 122, 124 being above a threshold level based on the brightness information. In another instance, a level of transmissivity of the projection surface 105 may be based on the brightness information (i.e., the brighter the ambient light 120 and/or the ambient light 122, 124 the lower the transmissivity level of a modified-transmissivity zone 170 and vice versa). In a further instance, the device 102 may cause a change in transmissivity of the projection surface 105 responsive to the brightness differential of one or more areas of the projection surface 105 being above a threshold level based on the brightness differential information.”; [0045] “Illustrative and non-limiting examples of factors may include the brightness of the external ambient light 120 and/or internal ambient light 122, the brightness differential (e.g., non-uniform brightness) of the external ambient light 120 and/or internal ambient light 122, user-specified settings, and aspects of the virtual image 155, such as the brightness and/or the colors of the virtual image 155. For example, the device 102 may generate a modified-transmissivity zone 170 responsive to the brightness of the external ambient light 120 and/or internal ambient light 122 being above a threshold amount. In another example, the device 102 may generate a modified-transmissivity zone 170 to compensate for a non-uniform brightness environment by reducing the transmissivity of areas of the projection surface 105 exposed to higher intensity ambient light 120. For instance, the control application may determine a brightness differential of areas of the projection surface 105 based on the brightness information and may generate one or more modified-transmissivity zones 170 in areas where the brightness differential is above a threshold value. For example, light having a first luminous intensity may be incident on a first area of the projection surface 105 (e.g., direct sunlight) and light having a second luminous intensity that is less than the first luminous intensity (e.g., indirect sunlight or light from a shaded object) may be incident on a second area of the projection surface. The device 102 may be configured to generate a modified-transmissivity zone 170 on the first area in order to reduce the transmissivity of (e.g., “dim” or “darken”) the first area. Accordingly, the device 102 may operate to provide uniform or substantially uniform brightness to a user.”; and 
control projection of the projected image on the transparent screen so that the projected image is modified on the identified position (see at least figs. 1-2 and [0048] “the zone information may include, without limitation, location, size, duration, transmissivity level, color, stimulus, stimulus source, virtual image overlap (e.g., amount modified-transmissivity zone should extend beyond virtual image), projection surface for transmissivity zone (e.g., for multi-projection surface device), zone active/inactive information (e.g., a trigger indicating whether a specified modified-transmissivity zone should be generated), and/or the like. The control application (or transmissivity application or module) may use the zone information to control the generation of the modified-transmissivity zone 170. For instance, the zone information may specify that a modified-transmissivity zone 170 should be generated at location X, Y on the projection surface 105 having a size Z, for a duration of 30 seconds (or while a virtual image is being generated), and the modified-transmissivity zone 170 should reduce the transmissivity of the projection surface 105 by 20% (or provide a target luminous intensity of the ambient light 124). In another instance, the zone information may provide data and/or instructions that a modified-transmissivity zone 170 should not be generated in a certain area of the projection surface 105”).
Kilcher does not teach an apparatus comprising: circuitry configured to: control projection of the projected image on the transparent screen so that the projected image is not projected on the identified position.
Aruga teaches an apparatus comprising: circuitry configured to: control projection of a projected image on a transparent screen so that the projected image is not projected on an identified position (see at least figs. 3A, 3B, 4, 6 and Abstract “projecting the image light in an area other than the avoidance area” and [0046] “The obstacle detector 123 (object detection unit) detects in the avoidance projection an obstacle contained in the captured image captured under the control of the imaging operation controller 122. Specifically, the position of the obstacle in the captured image is detected. An obstacle used herein is a person or an object that is located between the screen SC and the projector 100 and blocks the projection. In detail, an obstacle refers to what blocks or attenuates the light projected from the projector 100 toward the screen SC in such a way that an original image focused on the screen SC changes. Even a transparent object that reflects or refracts image light projected from the projector 100 in such away that an image focused on the screen SC changes is an obstacle. The obstacle detector 123 detects an obstacle located in front of the screen SC by comparing a projected image contained in captured image data acquired by the imager 180 with an image being projected under the control of the projection controller 121.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to not project an image on an identified position as taught by Aruga with Kilcher in order to allow a person to satisfactorily view an image projected on a projection surface without loss of information (see Aruga at least [0007]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yields nothing more than predictable results to one of ordinary skill in the art.
Accordingly, all independent claims are rejected for at least the reasons above and the dependent claims are rejected for at least their dependency on the rejected independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oba (WO 2017/183322 A1—see USPN 2019/0126824 A1 for citations below) teaches an apparatus (see at least figs. 1, 6, 13 and claims 1-2, 18-21) comprising: circuitry (see at least fig. 13) configured to: control a transmissivity of a transparent screen (see at least fig. 13 and [0121] “control reflectance or transmittance as the reflection plate”, claims 18-19) and a brightness an image projected on the transparent screen (see at least fig. 13 and [0121] “control the brightness and contrast of the CMS image projected from the projection unit 202, claims 18-19), based on characteristics of an environment proximate to the transparent screen (see at least fig. 13 and [0123] “sensor unit 104 is equipped with an illuminance sensor, and detects external light and environment light”).
[0137] When the position of the head of the driver and the sight line deviate from the usual default position, the display control unit 105 actively switches the reflectance of the reflection plate 201, according to the movement amount detected by the sensor unit 104. Also, when the illumination light strength of the backlight of the projection unit 202 is controllable, and the position of the head of the driver and the sight line deviate from the usual default position, the display control unit 105 actively switches the illumination light strength of the backlight of the projection unit 202 and the brightness and the contrast of the CMS image, according to the movement amount detected by the sensor unit 104. With regard to the detection of change from the default position, it is difficult to set a specific threshold value, due to individual variation of drivers. Thus, a system may be used in which a trigger of actual switching is switchable, by learning the feature of physical motion unique to individual drivers by using artificial intelligence, for example.
Yokonuma (USPN 2019/0302502 A1) teaches a controller independently controls and regulates the transmittance pixels and the reflective pixels to be either in an active state or in an inactive state based on an intensity of external light, such that the transmittance pixels transmit the backlight based on the external input image signal in the active state and block the backlight irrespective of the external input image signal in the inactive state; and the reflective pixels reflect external light based on the external input image signal in the active state and inhibit reflection of the external light irrespective of the external input image signal in the inactive state.
Yamashita (USPN 2019/0025692 A1) teaches the transparent screen includes a controller which performs control to decrease the transmittance of the tinted film when an illuminance of a site where the transparent screen is installed is equal to or higher than a first threshold, and performs control to increase the transmittance of the tinted film when the illuminance is equal to or lower than a second threshold lower than the first threshold.
Lin et al. (USPN 2019/0027101 A1) teaches an image processing method, wherein selecting to divide the image data into the block data by display location or gray level range according to the ambient brightness and performing the blur process on the block data to generate the adjusted image data comprise: dividing the image data into the block data by display location when the ambient brightness is not greater than a brightness threshold value; respectively detecting a plurality of maximum gray level values of the block data and computing an average gray level value of the maximum gray level values; computing according to the respective maximum gray level values of the respective block data and the average gray level value to obtain a plurality of adjusted block data respectively corresponding to the block data; and performing the blur process on the adjusted block data to generate the adjusted image data (see at least claim 2).
Dorner et al. (USPN 2016/0292917 A1) teaches blended reality apparatuses that can be configured to control which portions of a mirror provide reflected light to a user, which portions of the mirror provide transmitted light to the user, and which portions of the mirror provide a controlled superposition of reflected and transmitted light to the user (see at least [0018]-[0019] and [0028] “As shown in FIG. 2, the user 105 will perceive an image based on the light arriving at the user's eye. In the figure, solid lines 113, 114 represent transmitted light from the display device 110 and dashed lines 123, 124 represent light reflected from surfaces in the environment. The thickness of the lines corresponds to the relative intensity of the light. When looking at a particular region of the mirror 120, the user will perceive a transmitted or virtual image if light from the display device 110 transmitted through the mirror 120 in that region dominates the light from a surface 150a reflected from that region of the mirror 120 (e.g., transmitted light 113 dominates reflected light 123). To increase the contrast between transmitted light and reflected light, the surface 150a can be left unilluminated by the projectors 130. The contrast between transmitted light and reflected light can be the difference in light intensity of the two sources. For example, the contrast between transmitted light and reflected light can be expressed as (IT−IR)/(IT+IR), where IT is the intensity of transmitted light and IR is the intensity of reflected light. When looking at a particular region of the mirror 120, the user will perceive a reflected image where light from a surface 150b reflected at the particular location on the mirror 120 dominates light transmitted by the display device 110 through the mirror at the particular location (e.g., the reflected light 124 dominates transmitted light 114). To increase the contrast between reflected and transmitted light, the surface 150b can be illuminated by the projectors 130. In some situations, it may be undesirable for a user to see a combination of reflected light and transmitted light at a single “pixel” or location on the mirror 120. This undesirable combination can be reduced or eliminated by increasing the contrast between the reflected and transmitted light. To reduce or eliminate undesirable superposition of reflected and transmitted images, the intensity of the light that is not to be perceived can be reduced or eliminated. In the case of the display device 110, this can mean not illuminating that portion of the display device 110 or using an active element to block that portion of the display device 110. Examples of such active elements are described in greater herein with reference to FIGS. 3B and 6B. In the case of reflections from objects in front of the mirror, this can mean not illuminating the surface with the projectors 130 and/or reducing or eliminating ambient lighting. In some situations, it may be desirable for a user to see a combination of reflected light and transmitted light at a location on the mirror 120. The desirable combination can be controlled by controlling the respective intensities of reflected and transmitted light. As used herein, intensity of light can be used to mean the number of photons per unit area per solid angle (e.g., radiant intensity), or power emitted by a light source weighted according to the sensitivity of the human eye (e.g., luminous intensity), brightness of a light source, or other such measurement used to quantify the power emitted by a light source or perceived by a viewer. In some embodiments, the ratio of intensities of light can be configured to achieve a desired effect. For example, where the user sees reflected light, the ratio of intensities of reflected light to transmitted light can be about 2:1, about 3:1, about 4:1, about 5:1, or greater than about 5:1. Similarly, where the user sees transmitted light, the ratio of intensities of transmitted light to reflected light can be about 2:1, about 3:1, about 4:1, about 5:1, or greater than about 5:1.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        10/19/22
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623